625



                  OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                   AUSTIN
-c-
--



      Honorable E. P. Cunningham
      County Auditor
      latarro County     ,
      Corslcana, Texae
      Dear Sir:




                                                   the delinquent
                                                   delinquent tame,
                                                  rest and tax col-
                                              St.8only; and related




                               lark of &ad aaunt7 deUnquent tax rtitr
                                nt taxpayem~ that 1s. each yew *a
                                ellnguent, the then dlstrlct 6morney6,
                                mentioacd, after notice, rim   tax
                               the tax lien on lands of 811 of those

                 “The petitiona were filed with the dietrlet clerk,
            docketed, and citations were only lamed in a few ae6el
            thereon. Many of them, however, of whtoh no eemloe was
            av+c;obtrined, and many of vhioh wore never mduoed to
            final Judgment. The fese earned bi the then d1sttrtot
            attorney, dbtriali clerk and sheriff, if he served prccess
            thereon, fro~s~~yem?   1919 thyugh the year 1989, were not
                           :~‘:Tj:;’
%onorable E. Y. Cunninghan, page 2


     fees of offloe.  The fees earned by the then offloials
     after the year 19~3 through the year 1Q58 were fee8 of
     orrico.
          *mat, at the present tlae, there 1s approximately
     30,000 delinquent tax suits egelnst delinquent taxpayers
            ZQoestlon lo. 1: Can the oomml~sionere  irout of
     Iiaramo Uounty enter its order instruoting the t&x ool-
     leotor to irsue proper redemption receipt8 for delinqwl
     taxer due Xa+arro Uounty, upon parmeat by the dellapue~1
     texpbyer o? the delinquent taxes, penalties, .lntereetam
     tax oolleotor~e oortr only. In other wotio our the 00,
     olsrlonera   court remit feer In delinquent tax suits duy:t
     former county ofrloials, whether they be fees o? o??io\,),
     or fees that are required to be aooounted for.           I
          %ueetlon 110.e: Xn the event thaP the oom~loslo     y
     oourt enters an order romittlng all oo8te in delU4quen $
     tar suite earned by former offbiala from the year lQl.Qi
     through the year 1835, would the county or the tax sol-;
     leotor be llable to the former ogunty o??icials for tb
     cost illeged to be earned by them ?roa the year 1BlQ
     through the year 10s.
             f'Qmestion no. 5:
                            Would the oommi8t3ianers aatirtihi
     the power free o? llnbillty, for payment of abet, to di
     lta eppolnted delinquent tax attorney to dlemlrr dellaq
     tax wits mhioh hare .hersto?orebeen filed against deU
     qu&t  taxpayers upon the payment tb the tax OOlfeOtar 0.
     l#wamo iJauntyof The proper amount for delinquent taxes,
     penalties, intereet and tax oolleotor’s cost, au0 Lgalaat
     said property in the rbeance of the payment of QOete ddte
     former ooanty officials.
             I. . .   .I

          Artiole 7334, Vmnon’s   Annotated CiriL Statuter,
p+o+Ide6 in part :
          Whenever  any pereon or persons, firm or oorporatlon
     ahali pny to the Tax Coliocrtor allthe taxee, intereat,
     penalties and oortr ehawn by the delinquest ,tax reoordr
     of the County to be due w-idunpaid against m    f&rot, &et
 Honorable E. Y. GunnIngham, gage S


       or peroel of land for al&the yeare for mhloh taxes may
       be shown to be Uue end -paid, prior to the lnrtltutlon
       of cult for the oolleotlon thereof, the Tax Colleotor
       the11 lrrue to ruoh pereon or per8on8, firm or oorpora-
       tion, a reaeipt covering ruoh payment ae ie now required
       by law.'

              Article ISSE, Vernon’8 Annotated Cfrll Btatuter,
prforidee   In pert a8 r0ii0w8:
             'The Oounty or DI8trlot Attorney 8ql   represent
        the gtate and bounty In allrults against hellnquent
        taxpayer8 and all sums oolleoted #hall be paid over
        imnedlately to the County Colleotor.*
           Then Tollour rpeolfio prorlrlonr enumerating ‘the
fee8 of the County or Dlstrlot Attornay, Werl?? or Oonetable,
f;;:Ui;t Clerk or County Clerk. The artlole then provider  a8
       :
              a. . .

              'In aase the delinquent taxpayer8 ahall pa7 to the
        oollector the amunt of delInqu8nt taxes for whloh he
        Is liable, together with aaorued lnterert,  a?ter the
        filing of ruit before Juwent    18 taken agdn8t  him in
        the oaoe, then only One-half of the Seer taxable  in rush
        a aese as provided for herein ahall be ohsrged egain8t
        hIr.*
            It ~111 be noted that Artiole 73Q4, lupra, cequlrer
the Tax Colleator to Irsue e redemption OertlfiOat8 or reoelpt
upon the payment of all taxes, eto.,   *rhown by the delinquent
tu redktDd8. . . prior to the Instltutlan of 8nIt for the
oolleotlon th*reo?.a Artlole 733g, oupra,provldee that     where
payment la made to the oolleotor “after the fillng of rult
before Judgment is t&en* In the aaee, only half fees rhall
be oherged, a~ OOlt6 in the ce6e.
           'Artlole 7333, Vernon'8 Annotated Civil gtatute8,
expressly provides that in eeoh aase such feea, Pe8nlng the
fees provided for Ln Artlole 7332, supra, rhall be taxed ~8
oorts against the lands, etc.,  but “in no case ohall the etate
or oounty be liable therefor.’ See WAIT    vs. ELLJS, SO 8.w.
(2d) 1093.
Bonorabli E. Y. CUnnIn&am, page d


           IJOquote from the sase of Grant vs. ELlIe, mupra,
as fOllOWB,:
             ‘The reoord before US shows that on, before, and
    after    October 4, 1966, the oounty attorney of Burleron
    County, Texas, meting on Iostruotlons    from the county,
    filed 1044 salts for delinquent taxes agalnrt ntuerous
    parties.     EllIr, @o was dl8tTiot olerk of the oounty,
    dlsoharged the duties reqUt?oa of him by law in filing
    su4h 8ulto and lrrulng prowls     thereon. He vould hats
    earned oertaln fees had the suits resulted In Judgments
    for the rtate.     hfter the lb~ro suits uere fll~d,  the
    oounty made a 6ontnot vith sortala parties to oolloot
    Lts 64lInqUOnt taXOB,md In snoh oontraot agreed 30 dir-
    818s the Instant suits.
            'In'krnfo?#Ity vlth the above eantraot,       the oouaty
     ordered the 00&u&y attorney     to dISmlr8 the rultn.     AstIng
     08 ruoh order, the eouoty a tto r l      ne  y
                                               ppoared  In thr ala-
     t*ot   oourt and 8ored the oourt tb dlsmI88 all of the
     abore mont%oned tax suits.      Aotlng on the motion of the
     ootmty attornoy,  the dlrtiriot   aourt et&tore& Itla order
     and dmree ia oaoh aad all of the abeTo oultr di8~1881ng
     the sue,    md in spah or&err adJ~dg4d all aortr a5d fo48
     9axed as aorta, InTelTed thareI5 against Burlwon aoUnty,
     and further ordered that    the offleers    eatltled thereto
     should make alittheir rsepootlve      aooounts ag&lnst the
     oounty and file the 8~4, togsther with         a OertifIed ospf
     of the Judgments with ths 4omal8sloners~ oourt. . . .s
             In th elboTe montloned base tt we8 held that Jwdg-
ment adJu&glng aostcl against the aounty and dlsmIss&mg the
orlglnti tax   suits was ~016 end prohltlbed by rtatultes*pd
formed no basis for a ra3Id olaln for toes by the clerk Of
the dietriot aourt against the aounty.
            It is apparent that under tha abort mentioned case
of errnt Ts. SD118 the fess prorlded for oftto8rr    enum8eated
In &Wale    7W2, supra, ars not saraed bl srroh'offlesrou&t&l
the suite  resulf la )udgm%nt for the O&ate,,   .Werr the dOlla+
quest ta;rpa)rers ti3.l.m   to the aol3eetor  the amerultof d4lin-
qaont taxem for uhloh he 'is&leble, together with th4 atWU4d
interest, Jter    the filing of rult befera Judgment Is take5
waIn8t him in the ewe,     then ~17 one-half   the too8 tulrble
In such a aase a@ protided for shall be charged against him.
                                                                         629


     6cnoreble E. Y. Cunningham, page 6


                Article V, Seotlon 18, of th8 Oonetltutlon provldem
     twt the county coaai88loners~oourt .8hhallaxeraise SUCh pouers
.4
N
     ana Juriaaictlon ofor all county busIne8s, am 18 oonferred by
     thlr Constitution and the 18w8 of the state, or em may be hereln-
     Jter presarlb4d.* &l&Or ti+S 88~t~Oll Of th8 COilStitUtiOEl it
     h88 been held and firsly establlahed that oom8Is8Ionerr~ oourta
     can oxerclae only ruoh powers as tineConmtltutIon itself or
     th4 legt8latur4 ham conferred upon them 8peclfIc8lly or by
     n4oe8aary ImplI0atlO5. BLAND vs. ORR, 39 8. W. 658; SIAUGHTEU
     TE. ZIARTMMOConPAur, lsu 9. u. 662; Ex Put0 TIfolUs;e 8. u. (2a)
     e70; LMDlWl TO. BTkTTE,97 3. W. (2d) 264.
                In tho Bland ~'1. Orr case, aupre, it was~held that
     a oomml88Ion4r8~ court h8a no power to comproaire a debt of,8
     d$faUlting oowrty tnaSPr4r by accepting a deed t,6 ma fro8
     a surety on hlo bond.
                Ia Ex Part0 Thon~am, aupra, it was held that a oom-
     mI8rIoner8' court 00ula not remit 8 fin4 iniiiCtS& for aggravated
     8BSWlt.

                In Tiew o? the foregoing facts *nd the luthorit~48
     mentionad &bOTS, in reply to your rirct question ~QU are r48peot
     fully advised that it i8 the opinion of thlr department that  the
     00mmI88Ion4r8~ aourt of 1pavarro County eallnotlegally lntmr its
     order In8tructIng the tax oolleoto6 to Issue proper reaemptlon
     r4ceIpt8 for delinquent taxes au4 Rararro County upon p8ymnt
     by ths delinquent taxiaysr .Z Ecllnqoent taxes, peniltle8,
     lntereet and tax colleotor'a costs only, In ml1 those 0amem
     r48ultIng In final Judgacnt in favor of the State nor In oa8em
     8tIll pending in court.
                Considering the mannor in whloh we hare 4XiSWer4d
     your first que8tIon, It neoe88arlly follow8 that your second
     question beoomoa moot and require@ no enwer.
                 With reference to your third question you 8ro adTired
     that the aommI88Ioner8 oourt doemnot hare the power or legal
     authority.to alraot its appointed delinquent tax attorney to
     dlemlm~ dellnqwhbt tax mlt8 which hare heretofore   been fllsd
     against dellnquent tarpayors upon the payIoentto the tax cob
     lector or tiaT&rm Comity pi tk proper amount for dellnqUent
     t(lfO8,penaltiee, interest end tix oolleotor~8 008t8, due
     agalnet said property in the nbsenoe of the p~ayment of ObStcl
Uonorebla E. I. Mi@m~,         page 0


d& former aounty OifiOiilO in any oar@ that ha8 been reduaed
to rim1 Judgment, nor to dlrmlrs my case still pondlng in
the court. Rowover, the pnrent      dlrtrlot or oounty attorney,
.aotlng either lndopendbrtly or with the dellnqueat    tbx attorney
a&l the oomaireioner8’  oaurt, cay dlraira   or takr non-suit in
any ease now pending. Y&err raid dellnquant tax mlts         have born
di8micsed  or non-mit  taken, a8 rbo+b &ate&, tkb tu oolloo8oor
of tiatamo (lountymonld ba authorized upon the pqaent of thb
proper amount for dblinqubnt   taxee, pearltier,  bitered      ad tu
oollrotor’r coats due rgalnrt raid property to imt%e proper
reoeiptr thereror.
          Trusting that   the foregoing fully *IImfer8your tnqu*,
we are
                                           Yours very   tmly
                                        hTTORWEiQR!4ERALOP TEXM




AUt AMM